Citation Nr: 0514091	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  01-07 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected postoperative left shoulder disability, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for osteoarthritis of 
the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico which denied the veteran's 
claims of entitlement to an increased disability rating for 
his service-connected left shoulder disability and also 
denied service connection for a back disability, left knee 
disability and scars.  The veteran subsequently moved to 
Missouri; the 
St. Louis RO now has jurisdiction over the veteran's claims.

Procedural history

The veteran served on active duty from November 1977 to April 
1982.
 
In February 1984, the veteran filed a claim for entitlement 
to service connection for a left shoulder disability.  In a 
May 1984 rating decision, the RO granted service connection 
for a fracture of a left clavicle; a 10 percent disability 
rating was assigned.  A March 1996 rating decision increased 
his service-connected left shoulder disability rating to 20 
percent disabling.

In January 2000, the veteran asked for an increased 
disability rating for his service-connected left shoulder 
disability, to include a separate disability rating for 
claimed left shoulder arthritis.  In May 2000, the veteran 
added claims of entitlement to service connection for a low 
back injury and a left knee injury.  The veteran's claims 
were denied in a November 2000 rating decision from the 
Albuquerque RO.  The veteran perfected his appeal of the 
November 2000 rating decision with the timely submission of 
his substantive appeal (VA Form 9) in September 2001.

Issue not on appeal

In January 2000, the veteran filed a claim of entitlement to 
service connection for a left shoulder scar.  In an October 
2004 rating decision, the RO granted service connection for a 
painful postoperative surgical scar of the left shoulder and 
assigned a 10 percent disability rating.  The veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  That issue is 
therefore not in appellate status.


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder disability 
is manifested by objective evidence of recurrent dislocation 
of the clavicle and fatigue with some limitation of external 
rotation, along with subjective complaints of pain, weakness, 
stiffness and swelling.

2.  The medical and other evidence of record does not show 
that the veteran's service-connected left shoulder disability 
is so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

3.  The competent medical evidence of record does not 
indicate that a low back disability currently exists.

4.  The competent medical evidence of record does not 
indicate that an in-service injury with resultant left knee 
disability took place.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for a 
left shoulder disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 
5203 (2004).

2.  The criteria for an increased disability rating on an 
extra-schedular basis have not been met.  38 C.F.R. § 
3.321(b) (2004).

3.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

4.  Osteoarthritis of the left knee was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected left shoulder 
disability should be rated higher than the currently assigned 
20 percent disability rating.  He also is seeking entitlement 
to service connection for a low back disability and 
osteoarthritis of the left knee.    

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
issues and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  
 
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues have proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the former well groundedness standard was 
eliminated by the VCAA.  The current standard of review is a 
follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran's service connection claims were adjudicated, 
prior to the enactment of the VCAA, by applying the now-
obsolete well groundedness standard.  Subsequent to the 
enactment of the VCAA, the RO applied the correct, current 
standard of review, most recently in the October 2004 
supplemental statement of the case.  Thus, any deficiency in 
the RO's previous adjudication was remedied.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board will apply the 
current standard of review in adjudicating the veteran' s 
claims.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the May 2001 statement of the case (SOC), the 
April 2003 supplemental statement of the case (SSOC) and the 
October 2004 SSOC of the pertinent law and regulations, of 
the need to submit additional evidence on his claims, and of 
the particular deficiencies in the evidence with respect to 
his claims.  

A letter was sent to the veteran in November 2000, indicating 
that the RO had received his compensation claims.  The letter 
detailed the evidence necessary to establish a well-grounded 
claim and informed the veteran that the RO would request his 
service medical records and any VA treatment records.  The 
letter stated that the RO could not request private treatment 
records until the veteran's claim was well-grounded.

More significantly, a letter was sent to the veteran in April 
2003 which was specifically intended to address the 
requirements of the VCAA.  The Board notes that the veteran 
also received a letter in regards to his increased rating 
claim in November 2001, but that letter also discussed 
another claim that is not presently on appeal and the April 
2003 letter fully satisfies the requirements of the VCAA.  
Therefore, the Board will only discuss the April 2003 letter 
for the sake of simplicity.  That letter detailed the 
evidence needed to substantiate his claims for service 
connection for a back and left knee condition and his claim 
for an increased disability rating for his left shoulder 
condition.  Specifically, in regards to the veteran's service 
connection claims, the April 2003 letter listed the evidence 
of record and stated:  "If we do not yet have them, we will 
get your service medical records and review them to see if 
they show you had an injury or disease in service.  We will 
also get other military service records if they are 
necessary."  In regards to the veteran's increased rating 
claim, the April 2003 stated: "To establish entitlement for 
increased compensation benefits for your left shoulder 
condition,  the evidence must show that it has worsened."  
Thus, the April 2003 letter, along with the May 2001 SOC and 
the April 2003 SSOC and October 2004 SSOC, not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2003 letter, the RO informed the veteran the RO would make 
reasonable efforts to try to help him get such things as 
"medical records, employment records, or records from other 
Federal agencies.  You must give us enough information about 
these records so that we can request them from the agency or 
person who has them.  It's still your responsibility to 
support your claim with appropriate evidence."  The letter 
listed all of the veteran's VA treatment records that were in 
the RO's possession, including dates and location of 
treatment.  The RO also advised him that a VA medical 
examination would be provided if it was necessary to make a 
decision in his claims.  The letter indicated that VA 
examinations had previously been scheduled in Albuquerque and 
St. Louis but the veteran had failed to report for them.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The April 2003 letter informed the veteran that "if there 
are private medical records that would support your claim, 
you can complete the enclosed VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, and we will request those records for you.  
You can get those records yourself and send them to us.  
Note: If you do not provide the necessary release, you must 
obtain and submit the identified records for them to be 
considered" (emphasis in original). 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2003 letter asked the veteran 
to "Send information describing additional evidence or the 
evidence itself."  The Board believes that this request 
complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the April 2003 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Even though the letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  That one year period has since elapsed.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his service connection claims or his increased rating 
claim, which was by rating decision dated November 1, 2000.  
The Board notes, however, that this was a practical and legal 
impossibility, because the VCAA was not enacted until 
November 9, 2000.  The General Counsel of VA has rendered an 
opinion that failure to provide VCAA notice prior to the 
enactment of the VCAA does not constitute error.  See 
VAOPGCPREC 7-04 [failure to provide VCAA notice prior to the 
enactment of the VCAA does not constitute error].

The veteran was subsequently provided with VCAA notice 
through the April 2003 VCAA letter, and the claims were 
readjudciated with the application of the VCAA standard of 
review in the April 2003 SSOC.  The increased rating claim 
was readjudicated again in the October 2004 SSOC.  The 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to the VA notice.  Therefore, there is no prejudice 
to the veteran in proceeding to consider his claims on the 
merits.  

Additionally, over the lengthy course of this appeal the 
veteran has been notified of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  Extensive medical evidence has 
been obtained and associated with the veteran's claims 
folder.  The veteran has not indicated that there is any 
additional relevant evidence pertinent to his claims.  The 
Board is therefore satisfied that the veteran was notified 
properly of his statutory rights; he is fully cognizant of 
them; and no amount of additional communication would result 
in any additional evidence pertinent to these claims.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does not 
apply where there is extensive factual development in case 
which indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  

In particular, the RO has obtained the veteran's VA treatment 
records.  The veteran was provided a VA medical examination 
in regards to his service-connected shoulder disability in 
September 2004, the results of which will be referred to 
below.  The report of the medical examination reflects that 
the examiner recorded the veteran's past medical history, 
noted his current complaints, conducted a physical 
examination and rendered appropriate diagnoses and opinions.  
An addendum to the examination was added in October 2004.

In a January 2005 statement, the veteran's representative 
argued that VA examinations in regards to the veteran's back 
and left knee claims should be provided.  The Board has in 
fact given thought as to whether a VA physical examination of 
the veteran and/or a medical nexus opinion should be 
obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, as explained below the veteran has 
presented no competent medical evidence as to the claimed 
back disability, and there is no evidence of a left knee 
disability for almost 20 years after separation from service.  
In the absence of competent medical evidence of an in-service 
back injury and a current back disability, physical 
examination of the veteran is not necessary.  Referral for a 
medical nexus opinion is similarly not necessary.  The same 
is true in the absence of an in-service left knee injury and 
a lack of left knee problems for almost 20 years after 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of an in-service injury to the back or left knee.  There is 
no competent medical evidence of a current back disability, 
and the veteran's left knee problems did not begin until 
almost 20 years after separation from service.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  Neither the veteran or his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased disability rating for a 
service-connected postoperative left shoulder disability, 
currently evaluated as 20 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected left shoulder disability, which is 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5203 (2004).

Pertinent laws and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Specific rating criteria

Under Diagnostic Code 5203, a 20 percent rating is warranted 
for dislocation of the clavicle or scapula, or nonunion of 
the clavicle or scapula with loose movement.  Or the 
disability can be rated on impairment of function of the 
contiguous joint.  Twenty percent is the maximum schedular 
rating assigned under this diagnostic code.  The assigned 
percentages are the same for the major and minor extremities.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2004).  See also 38 
C.F.R. § 4.69 (2004) [a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major].  
The veteran is right hand dominant.

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 20 percent evaluation in the 
minor extremity.  Limitation of motion to 25 degrees from the 
side warrants a 30 percent evaluation for the minor 
extremity.  Thirty percent in the minor extremity is the 
maximum schedular rating under this diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2004).

The remaining diagnostic codes pertaining to the shoulder 
involve impairment of the humerus or ankylosis of the joint, 
none of which is present in this case.

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, degenerative arthritis. 
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2004).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2004).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991); however, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A review of the claims file indicates that four years prior 
to service the veteran fractured his left clavicle and had to 
undergo an open reduction and grafting of that bone.  During 
service, in September 1980, after re-injuring his left 
shoulder, he underwent a Magnuson-Stack operation.  He also 
had a Mumford procedure in July 1981.  A Physical Evaluation 
Board concluded that the veteran had a left shoulder 
condition prior to service and that his condition was 
aggravated by service.  

Service connection was granted and a 10 percent disability 
rating was assigned under Diagnostic Code 5203 in a May 1984 
VA rating decision.  Rating decisions dated in June 1988, 
January 1991 and October 1994 continued the veteran's 10 
percent rating in the left shoulder.  

The veteran filed a claim of entitlement to an increased 
disability rating for his service-connected left shoulder 
again in November 1995.  In a March 1996 rating decision, the 
RO increased the veteran's left shoulder disability rating to 
20 percent disabling under Diagnostic Codes 5010-5203.  
Rating decisions in November 1996 and August 1998 continued 
the veteran's 20 percent disability rating in the left 
shoulder.

As noted in the Introduction, the veteran filed a claim of 
entitlement to an increased rating for his service-connected 
left shoulder disability in January 2000.  In a November 2000 
rating decision the RO continued the veteran's left shoulder 
disability rating at 20 percent disabling.  This appeal 
followed.

The only pertinent evidence obtained in connection with the 
present appeal of the veteran's increased rating claim 
consists of VA treatment records and the report of the VA 
examination conducted in September 2004.  While there are 
prior-dated examination reports of record, only the most 
recent examination is probative to the outcome of this claim.  
See Francisco, supra.

Treatment records from the VA are dated from July 1999 to 
April 2003 and show treatment for various unrelated 
disorders.  There was one complaint of pain in the shoulders 
made during the entire period.

In September 2004, the veteran presented for a VA examination 
with complaints of chronic pain, weakness, stiffness and 
occasional swelling in the left shoulder.   The veteran 
reported using a sling two to three times per month with 
increased pain and swelling.  He stated that his left 
shoulder problem is so severe that he has not worked since 
1997.  The veteran indicated that he is unable to participate 
in any sports and has limited ability to do little more than 
household chores.  The veteran also indicated some numbness 
and tingling that goes into his left upper extremity and 
decreased strength.  

The examiner noted that the veteran is right hand dominant.  
Physical examination of the left shoulder revealed a marked 
drop of one inch from the appearance of the right shoulder.  
Flexion was to 180 degrees, external rotation to 35 degrees 
and abduction to 180 degrees.  Muscle strength testing was 
3/5 on the left.  The veteran's shoulder dislocated 
momentarily on examination.  X-rays showed surgical resection 
with separation of the left AC joint due to shortness of the 
left clavicle and also shoulder film with normal joint 
appearance, but with infarction in the head of the humerus.  
There was no arthritis.  The diagnosis was chronic 
dislocation of the left shoulder status post surgical 
correction, with subjective complaints of intermittent 
paresthesias.  An addendum completed by the examiner in 
October 2004 noted that the veteran did experience increased 
fatigue by third trial on range of motion without report of 
pain or weakness. 

Analysis

The veteran seeks an increased rating for his service-
connected left shoulder disability.  His currently assigned a 
20 percent evaluation for his service-connected left (minor) 
shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5203 (2004).  The veteran has specifically requested a 
separate disability rating for claimed arthritis of the right 
shoulder.  See statement in support of claim dated January 
19, 2000.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, Diagnostic Code 5203 is the most appropriate 
diagnostic code by which to evaluate his left shoulder 
disability.  

The RO, in a June 2002 rating decision, added Diagnostic Code 
5010 [traumatic arthritis] to its characterization of the 
veteran's service-connected left shoulder disability.  
However, the medical evidence , in particular the very recent 
September 2004 VA examination, indicates that there is no 
arthritis in the veteran's left shoulder.  Therefore, 
Diagnostic Code 5010 will not be applied to his service-
connected left shoulder disability.

The Board notes that the veteran's September 2004 X-rays, 
which did not indicate the presence of arthritis, showed 
evidence of an infarction of the head of the humerus, which 
brings Diagnostic Code 5202 [humerus, other impairment of] 
into consideration.  However, in order for the veteran to get 
a rating higher than his current 20 percent evaluation, the 
medical evidence would have to show a fibrous union of the 
humerus.  The evidence of record does not suggest that such 
symptomatology exists.  Rather, the veteran's symptomatology 
of his left shoulder disability includes objective evidence 
of recurrent dislocation of the clavicle and fatigue with 
some limitation of external rotation, along with subjective 
complaints of pain, weakness, stiffness and swelling.  These 
symptoms are best contemplated under Diagnostic Code 5203.  

Schedular rating

The veteran seeks an increased rating for his service-
connected left shoulder disability.  He is currently assigned 
a 20 percent evaluation for his service-connected left 
(minor) shoulder disability.  The veteran is right handed.  
See 38 C.F.R. § 4.69 (2004).

The veteran is in receipt for the maximum rating for his left 
shoulder under the applicable diagnostic code, Diagnostic 
Code 5203.  

DeLuca consideration

The Board has discussed the provisions of 38 C.F.R. §§ 4.40 
and 4.45 in the law and regulations section, above. 

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Since the veteran is receiving the maximum rating allowable 
under the applicable diagnostic code for his left shoulder 
disability, the aforementioned provisions of 38 C.F.R. § 4.40 
and § 4.45 are not for consideration. 

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2003); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

In this case, as noted above the veteran has requested a 
separate disability rating for claimed arthritis of the left 
shoulder.  Also as discussed above, notwithstanding the RO's 
addition of Diagnostic Code 5010 to the description of the 
service-connected left shoulder disability the competent 
medical evidence of record, including recent x-rays taken in 
September 2004, do not disclose the presence of arthritis.

To the extent that the veteran himself maintains that there 
is left shoulder arthritis, it is well established as a lay 
person without medical training he is not competent to 
comment on medical matters such as diagnosis of disease.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, there is no competent evidence which supports the 
veteran's contention that he has arthritis.  Accordingly, a 
separate rating for non-existent arthritis is unwarranted.

Extraschedular rating consideration

In essence, the veteran contends that additional disability 
is warranted for the service connected left shoulder 
disability because it is of such severity that it has led to 
his being unemployed since 1997.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (2004).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's left shoulder disability.  The veteran's VA 
examination report from September 2004 demonstrates that his 
left shoulder dislocates and fatigues with use.  However, 
these reports contain no statement from any examiner that the 
veteran's shoulder disability is in any way out of the 
ordinary clinically.  

There also is no evidence of hospitalization for shoulder 
disability in the recent past.  
The veteran is no stranger to the VA medical system, and has 
been hospitalized a number of times.  However, his inpatient 
medical treatment is primarily concerned with his long-
standing polysubstance abuse problems.

With respect to interference with employment, the veteran 
informed the September 2004 VA examiner that his left 
shoulder disability "is so bothersome that he has not worked 
since 1997."  However, the VA outpatient treatment records 
tell a different story.  During a February 1998 VA 
examination, he stated that he had been fired the previous 
week for cursing at the vice president of the trucking 
company where he was employed.  The veteran reported in 
October 2000 social work psychiatric summary that he was a 
truck driver until 1999 when he was "diagnosed with heart 
problems and wasn't allowed to drive anymore."  More 
recently he said he was fired from truck driving because he 
was "too expensive to insure after having had a heart 
attack."  The veteran presented for a physical therapy 
consultation in October 2000 stating that his left knee and 
hip disabilities make him "unable to effectively perform his 
job as a truck driver."  In a psychology outpatient record 
dated August 2000, the veteran stated that he had job 
interviews but "was disappointed in the pay offered."  
Indeed, the veteran never attributed his purported 
unemployability to the service-connected left shoulder 
disability until his September 2004 VA examination.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Here it is obvious that 
the veteran ascribed his alleged unemployability to numerous 
factors, not including the left shoulder disability, until 
the September 4, 2004 VA examination, which was for the 
purpose of assessing that disability in the context of his 
claim for increased monetary benefits form VA.  
It strongly appears that the veteran's presentation was 
tailored to the forum in which it was presented.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].   

The Board also cannot help but notice that the veteran's file 
is replete with references to his significant polysubstance 
abuse problems, as well as related difficulties such as 
homelessness.  See, e.g., the report of a July 1999 VA 
hospitalization for alcohol dependence.  The Board finds the 
veteran's statement to the VA examiner that the left shoulder 
disability caused him to be unemployed to be lacking in 
credibility in light of the totality of the record.

Also of significance is the fact that the September 2004 VA 
examiner did not ascribe the veteran's claimed 
unemployability to his left shoulder disability, nor is there 
any suggestion that the disability markedly interfered with 
his employability.  Moreover, there is of record no medical 
evidence which indicates that the service-connected left 
should disability markedly interferes with the veteran's 
employability. 

Although there is no question that the veteran experiences 
problems due to his service-connected left shoulder 
disability which would translate to difficulty in finding 
employment, these symptoms are contemplated in the currently 
assigned 20 percent disability rating.  See 38 C.F.R. §§ 
3.321(a), 4.1; see also Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].   
 
In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's left shoulder disability.




Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that, contrary to the assertions of the veteran's 
representative, the preponderance of the evidence is against 
the veteran's claim for an increased rating.  The benefit 
sought on appeal is accordingly denied.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for osteoarthritis of 
the left knee.

The veteran seeks entitlement to service connection for a low 
back disability and a left knee disability.  He contends that 
he injured his lower back and left knee due to a fall in 
service.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Factual background

As indicated above, the veteran served on active duty from 
November 1977 to April 1982.  In August 1978, the veteran 
complained of pain in the lumbosacral area extending 
bilaterally and downward into the area of the left thigh.  A 
diagnosis of "traumatic lower back due to fall" was made.  
A January 1980 note indicated that the veteran fell into a 
tank, landing on his shoulder and injuring the scapular area 
of the right side of his back.  There is no separation 
examination of record.

There are no pertinent medical records for almost two decades 
after the veteran's separation from service.  A VA treatment 
record dated in June 2001 shows a diagnosis of early 
osteoarthritic changes of the left knee.

Analysis

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  
See Hickson, supra.


The low back claim

With respect to the veteran's low back claim, there is no 
competent medical evidence that the veteran currently has a 
disability involving the lower back.  
To the extent that the veteran himself is now claiming that 
he currently has a lower back disability, his opinion is 
entitled to no weight of probative value.  See Espiritu, 
supra.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  In the absence of any diagnosed disability 
regarding the lower back, service connection may not be 
granted.  Hickson element (1) has not been met, and the 
veteran's claim of entitlement to service connection for a 
lower back disability fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, there is no evidence of any back 
problems in service.  However, the service medical records 
include a report that the veteran sustained trauma to his 
back in connection with a fall in service.  Top that extent, 
Hickson element (2) has been met.  

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  That is, no health care 
provider has attributed any disability of the veteran's low 
back to his military service.  It is clear that in the 
absence of a current diagnosis of a disability in the low 
back, a medical nexus opinion would be an impossibility.  Cf. 
Charles, supra.

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disability and his 
military service, his statements are not probative of a nexus 
between the conditions and military service.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief is not probative of a nexus to service].

(ii.)  The left knee claim

With respect to the veteran's left knee claim, there is  
medical evidence of a current disability in the form of X-ray 
evidence of minimal arthritic changes of the left knee.  
Hickson element (1) has therefore been met as to the left 
knee claim.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the veteran does not 
contend that arthritis or other disease of the left knee was 
present in service or within one year presumptive period 
following separation from service, and the evidence of record 
does not support such a conclusion.  The medical records show 
that the veteran sought treatment for a left knee problem 
beginning in May 2001.  This is almost two decades after 
separation from service, and is well past the one-year mark 
for presumptive service connection.  

With respect to in-service injury, the veteran contends that 
he injured his left knee after falling on the USS Portland in 
service.  This is the same incident which led to service 
connection for the left shoulder disability, discussed above.  
While not disputing that the fall took place, for reasons 
stated immediately below the Board does not find that a knee 
injury was incurred thereby.  

As discussed above, in making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden, supra.
Significantly, there is no mention of a left knee problem by 
the veteran during service or for that matter until he filed 
a claim for service connection in May 2000, almost 20 years 
after he left military service.  The Board finds it to be 
particularly significant that the veteran did not mention the 
purported left knee injury at the time of his initial claim 
for entitlement to service connection for a left shoulder 
disability in February 1984 as a result of the fall on the 
USS Portland in service.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  

The lack of any reference to a left knee injury for almost 
two decades after service is itself evidence which tends to 
show that no left knee injury was sustained in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact]; see also 38 C.F.R. § 3.102 [noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence]. 
The veteran's silence over the years as to the matter of an 
alleged left knee injury speaks volumes.

The Board believes that the most accurate reports were 
related by the veteran when he was injured in service.  In a 
signed statement from the veteran dated in October 1981, he 
indicated that "in 1980, while on duty on board the USS 
Portland (LSD-37) FPO N.Y. . . . I injured my left 
shoulder:"  Not only was this statement more 
contemporaneous, but also at that time there was no issue of 
monetary gain.  Thus, to the extent that the veteran's 
current contentions are in conflict with the medical history 
taken in October 1981, the Board finds that the statements 
made by the veteran in October 1981 to be more probative than 
statements made decades later in the context of a claim for 
monetary benefits from the government.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
Not only may the veteran's memory be dimmed with time, but 
self-interest may also play a role in the more recent 
statements.  See also Cartright, supra [personal interest may 
affect the credibility of the evidence].  

In short, because the objective evidence record as a whole 
does not indicate that a knee injury took place in service, 
and because the veteran never mentioned an injury in service 
until he brought up the subject in connection with his claim 
for VA benefits almost 20 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking probative value.  

For the reasons expressed immediately above, the Board finds 
that the evidence of record, as a whole, does not support the 
veteran's contention that he sustained an injury to his left 
knee in service.  Hickson element (2) has therefore not been 
met, and the claim fails on that basis alone.

The Board additionally observes in passing that in the 
absence of an in-service incurrence or aggravation of a 
disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.   Such is the 
case here.

The veteran himself contends that his current left knee 
disability is related to his military service.  However, it 
is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as etiology.  See Espiritu, supra.  
The veteran's lay opinion is therefore entitled to no weight 
of probative value. 

Conclusion

In summary, in regards to the veteran's service connection 
claim for a low back disability, Hickson elements (1) and (3) 
have not been met.  In regards to the veteran's service 
connection claim for a left knee disability, Hickson elements 
(2) and (3) have not been met.  For the reasons and bases 
which have been expressed above, the Board finds that, 
contrary to the assertions of the veteran's representative, 
the preponderance of the evidence is against these claims.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to an increased disability rating for a service-
connected postoperative left shoulder disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for osteoarthritis of the 
left knee is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


